DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 64-70 and 74-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. “Evans” (US Pub 2012/0066404 A1) in view of Seo et al. “Seo” (US Pub 2007/0287451 A1), and Rosenberg et al. “Rosenberg” (US Patent 7,076,561 B1).  
For claim 64, Evans discloses a method for enhanced playback of content, the method comprising:
receiving, by a computing device, a plurality of content channels via a broadcast communications channel (figures 7A and 8, [0063]-[0070]);
receiving, by the computing device, metadata associated with each channel of the plurality of content channels ([0069], [0083], [0084]);
buffering, by the computing device, a subset of the plurality of content channels that are designated channels ([0038], [0067], [0069]); 
receiving, by the computing device, a user input causing selection of one of designated channels ([0067], [0069], “skip” input); and
the start of SONG.sub.B2”, since all limitation were considered but only need one of them was taught by reference).  
Evans does not mention a user input indicative of a selection of one of the designated channels.
This teaching is disclosed by Seo ([0098], [0100], [0101], “the channel switch signal is input through the up/down key”, “the service channel switching is triggered by a specific number key input through the key input unit 170” for selection of one of the registered favorite channels; also see [0023], [0103], [0120], [0176], [0204]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as to improve user preference.
Evans in combination with Seo does not mention metadata indicative of a content type.  
This teaching is disclosed by Rosenberg et al. “Rosenberg” (column 27 lines 40-45, genres and styles).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 

For claim 65, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, Seo discloses further comprising: prior to the buffering, identifying the designated channels based on user preferences associated with the plurality of content channels (Seo: [0023], ([0098], [0100], [0101], [0103], [0120], [0176], [0204], user selects favorite channels as standby buffered channels).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as modified by Seo and Rosenberg as to improve user preference.

For claim 66, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, Evans discloses wherein the playback of the selected designated channel is further based on one or more of channel type, transition of content, device configuration, a lookup table, user designation, and time of reception ([0078], figures 5B-5D).

For claim 67, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, wherein the playback from the current live reception point is caused based on the content type corresponding to time sensitive content (the feature in claim 67 is corresponding to the limitation of (i) in claim 64, which is an 

For claim 68, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, Evans discloses wherein the playback from the start of the newest fully buffered content track is caused based on user preference corresponding to audio programs ([0058], [0075]).  
Rosenberg discloses in Abstract personalized audio recording based on user’s preference and column 27 lines 40-45 genres and styles as the content type, which can be user’s preference (e.g. song style/genre). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Rosenberg into the art of Evans as modified by Seo and Rosenberg as to improve user preference by including song genres and styles as the content type.  

For claim 69, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, Evans discloses wherein the broadcast communications channel corresponds to a satellite broadcast channel ([0024]).  

For claim 70, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, Seo discloses further comprising: receiving a second user input indicative of a channel change request; playing back content associated with a different 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as modified by Seo and Rosenberg as to improve user preference and playback. 

For claim 74, Evans discloses a system for enhanced playback of content, the system comprising:
a broadcast device (Abstract, [0024]); and 
a computing device (figure 8) configured to:
receive, from the broadcast device, a plurality of content channels ((figures 7A and 8, [0063]-[0070]);
receive metadata associated with each channel of the plurality of content channels ([0069], [0083], [0084]);
buffer a subset of the plurality of content channels that are designated channels ([0038], [0067], [0069]); 

playback, based on user preference associated with the selected designated channel, content of the selected designated channel from one of (i) a current live reception point, (ii) a start of a newest fully buffered content track, and (iii) a start of a content track currently being buffered (the limitation of (ii) is taught by [0058]: “the buffer management function 54 sets the location of the output of the stream B buffer 46 (B) to the start of SONG.sub.B2”, all limitation were considered but they are optional, only need one of them was taught by reference).  
Evans does not mention a user input indicative of a selection of one of the designated channels. 
This teaching is disclosed by Seo ([0098], [0100], [0101], “the channel switch signal is input through the up/down key”, “the service channel switching is triggered by a specific number key input through the key input unit 170” for selection of one of the registered favorite channels; also see [0023], [0103], [0120], [0176], [0204]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as to improve user preference.
Evans in combination with Seo does not mention metadata indicative of a content type, playback based on the content type.  
Rosenberg discloses in Abstract personalized audio recording based on user’s preference and column 27 lines 40-45 genres and styles as the content type, which can be user’s preference (e.g. song style/genre). 


For claim 75, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 74, Seo discloses wherein the computing device is further configured to: identify the designated channels based on user preferences associated with the plurality of content channels (Seo: [0023], ([0098], [0100], [0101], [0103], [0120], [0176], [0204], user selects favorite channels as standby buffered channels).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as modified by Seo and Rosenberg as to improve user preference.

For claim 76, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 74, Evans discloses wherein the playback of the selected designated channel is further based on one or more of channel type, transition of content, device configuration, a lookup table, user designation, and time of reception ([0078], figures 5B-5D).

For claim 77, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 74, wherein the playback from the current live reception point 

For claim 78, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 74, Evans discloses wherein the playback from the start of the newest fully buffered content track is caused based on user preference corresponding to audio programs ([0058], [0075]).  
Rosenberg discloses in Abstract personalized audio recording based on user’s preference and column 27 lines 40-45 genres and styles as the content type, which can be user’s preference (e.g. song style/genre). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Rosenberg into the art of Evans as modified by Seo and Rosenberg as to improve user preference by including song genres and styles as the content type.  

For claim 79, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 74, Evans discloses wherein the broadcast communications channel corresponds to a satellite broadcast channel ([0024]).  


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Seo into the art of Evans as modified by Seo and Rosenberg as to improve user preference and playback. 

Claims 72 and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. “Evans” (US Pub 2012/0066404 A1) as modified by Seo et al. “Seo” (US Pub 2007/0287451 A1) and Rosenberg et al. “Rosenberg” (US Patent 7,076,561 B1), further in view of Summers et al. “Summers” (US Pub 2003/0217362 A1).
For claim 72, Evans in combination with Seo and Rosenberg substantially teaches the limitation of claim 64, but fails to disclose wherein the metadata is further indicative of 
	This teaching is disclosed by Summers ([0078], [0104]: MPEG-7. MPEG-7 provides a comprehensive set of audiovisual description tools that provide easy, accurate access to content. This is provided through metadata specifications along with delivered content). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Summers into the art of Evans as modified by Seo and Rosenberg as to improve playback including video channels with metadata specifications. 
For claim 82, see response to claim 72. 

Allowable Subject Matter
Claims 71, 73, 81 and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Consider claims 71 and 81, they are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious receiving a user command to initiate a scan function; and successively playing back: a portion of an oldest buffered content track, respectively corresponding to each channel of the subset of content channels, until a portion of a currently received content track corresponding to each channel of the subset of content channels is played.


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 11, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643